Exhibit 10.65

 

AMENDMENT TO

CINERGY CORP. 401(K) EXCESS PLAN

 

The Cinergy Corp. 401(k) Excess Plan (the “Plan”) is amended, effective as of
December 18, 2006, as follows:

  1. Section 2.1 of the Plan is hereby amended by adding the following at the
end thereof:

  “(ff) “Duke Energy Common Stock—Stock Deferrals Account” means, with respect
to a Participant, the bookkeeping account established and maintained pursuant to
Section 3.2(e)(iv).

  (gg) “Duke Formula Employee” has the meaning given to such term in the 401(k)
Plan.

Capitalized terms that are not defined in Article II shall have the meaning set
forth in the Company’s 2006 Long-Term Incentive Plan.”

  2. Section 3.2 of the Plan is hereby amended by adding the following new
subsections (e) and (f) at the end thereof:

  “(e) Deferrals of Stock Awards. Each eligible Participant may irrevocably
elect to defer, in accordance with the terms of this Plan, the entire amount of
any nonvested Award granted under a long-term incentive plan sponsored by the
Company (including the Company’s 2006 Long-Term Incentive Plan), subject to the
following conditions:

  (i) Except as otherwise provided in this Section, the deferral election shall
be made by, and shall become irrevocable as of, December 31 (or such earlier
date as specified by the Committee) of the calendar year next preceding the
calendar year for which such Award is granted, or at such later time as is
permitted by the Committee, consistent with Section 409A of the Code, during the
calendar year in which a Participant initially becomes eligible for the Plan.

  (ii) To the extent permitted by the Committee, and except as otherwise
provided in Section 3.2(e)(iii), with respect to an Award that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least thirteen (13) months from the date that the service provider obtains
a “legally binding right” to such Award (within the meaning of Section 409A of
the Code), the deferral election shall be made by, and shall become irrevocable
as of, the thirtieth (30th) day following the date that the Participant obtains
the legally binding right to such Award.

  (iii) To the extent permitted by the Committee, with respect to an Award that
constitutes “performance-based compensation” (within the meaning of Section 409A
of the Code), the deferral election shall be made by, and shall become
irrevocable as of, the date that is 6 months before the end of the applicable
performance period (or such earlier date as specified by the Committee),
provided that in no event may such deferral election be made after such Award
has become both substantially certain to be paid and readily ascertainable
(within the meaning of Section 409A of the Code).

  (iv) Upon the date that an Award that the Participant has elected to defer
would otherwise have been payable, the number of shares of stock or the cash
payment that would have become so payable but for the deferral election shall be
converted into an equal number of units in the Duke Energy Common Stock—Stock
Deferrals Account.

  (v) Dividend Equivalents, to the extent deferred, shall also be credited to
the Participant’s Duke Energy Common Stock—Stock Deferrals Account commencing on
the payment date of the first cash dividend of Company Stock that is declared
after the date on which the deferred Award vests.

  (vi) No deferral of a stock option or restricted stock award shall be
permissible.

  (f) Dividend Equivalents Deferrals. Each eligible Participant may irrevocably
elect to defer, in accordance with the terms of this Plan, 100% of the amounts
that would otherwise become payable as Dividend Equivalents, with respect to
(i) an Award that is designated in the Award Agreement as a “Chairman’s Award,”
or (ii) an Award with respect to which the Award Agreement specifically provides
for the deferral of Dividend Equivalents. Such election must be made by the
Participant at the time the Participant elects to defer receipt of the related
Award pursuant to the terms of Section 3.2(e). Dividend Equivalents that have
been deferred pursuant to the first sentence of this Section and credited to the
Participant’s Account shall be credited to the Participant’s Duke Energy Common
Stock—Stock Deferrals Account as of the dates such amounts would otherwise
become payable pursuant to such award.”

  3. Section 3.3 of the Plan is hereby superseded and replaced in its entirety
as set forth below:

  “3.3 Employer Base Matching Contributions.

  (a) If an Eligible Employee other than a Duke Formula Employee is entitled to
a “Base Matching Contribution” under his or her 401(k) Plan, the Employer shall
make an Employer Base Matching Contribution to the Participant’s Matching
Account equal to the amount of the Participant’s “Base Matching Contribution”
computed in accordance with the 401(k) Plan (prior to the limitation of Code
Paragraph 401(m)(2)), but using the Participant’s Compensation as defined in
this Plan.



--------------------------------------------------------------------------------

  (b) If an Eligible Employee that is also a Duke Formula Employee is entitled
to a “Base Matching Contribution” under his or her 401(k) Plan, the Employer
shall make an Employer Base Matching Contribution to the Participant’s Matching
Account equal to the amount, if any, by which the lesser of the amounts in
subparagraph (i) or (ii) below, exceeds the amount in subparagraph (iii) below:

  (i) The maximum matching contribution the Participant was eligible to receive
for the Plan Year under the 401(k) Plan based upon the Participant’s
“Compensation” as defined in the 401(k) Plan for the Plan Year, but determined
without regard to the limitations of Code Paragraph 401(a)(17) and any deferral
of Compensation pursuant to Section 3.2 of this Plan or bonuses pursuant to the
Cinergy Corp. Nonqualified Deferred Incentive Compensation Plan.

  (ii) The Participant’s “Deferred Compensation Contribution” as defined under
the 401(k) Plan for the Plan Year, plus the Participant’s deferral of
Compensation pursuant to Section 3.2 of this Plan or deferral of bonus pursuant
to the Cinergy Corp. Nonqualified Deferred Incentive Compensation Plan during
the Plan Year.

  (iii) The “Base Matching Contribution” credited to the Participant’s account
under the 401(k) Plan for the Plan Year.

  (c) If the Participant becomes a Duke Formula Employee during a Plan Year, the
Committee shall prorate the amount of his or her Base Matching Contribution for
the Plan Year based on the preceding provisions of this Section.”

  4. Section 3.5 of the Plan is hereby amended by inserting the words “a Duke
Energy Common Stock—Stock Deferrals Account,” immediately after the phrase “a
Deferral Account,”.

  5. Section 4.1 of the Plan is hereby amended by inserting the words “Duke
Energy Common Stock—Stock Deferrals Account,” immediately after the phrase
“Deferral Account,”.

  6. Section 4.2(a) of the Plan is hereby amended by adding the following
sentence at the end thereof.

“The amounts in the Duke Energy Common Stock—Stock Deferrals Account shall be
credited and maintained as units of a phantom investment that mirror the
performance of Company Stock (with cash dividends reinvested).”

  7. Section 4.2(b) of the Plan is hereby amended by adding the following
sentence at the end thereof:

“Notwithstanding anything contained herein to the contrary, no transfers may be
made into or out of the Duke Energy Common Stock—Stock Deferrals Account.”

  8. Section 4.2 of the Plan is hereby amended by adding the following new
subsection (d) at the end thereof:

  “(d) If there shall occur any merger, consolidation, liquidation, issuance of
rights or warrants to purchase securities, recapitalization, reclassification,
stock dividend, spin-off, split-off, stock split, reverse stock split or other
distribution with respect to the shares of Company Stock, or any similar
corporate transaction or event in respect of such shares, then the Committee
shall, in the manner and to the extent that it deems appropriate and equitable
to the Participants and consistent with the terms of this Plan, cause a
proportionate adjustment to be made in number and kind of phantom investment
units of shares of Company Stock deemed held under the Plan. Moreover, in the
event of any such transaction or event, the Committee, in its discretion, may
provide in substitution for any or all phantom investment units of shares of
Company Stock such alternative consideration as it, in good faith, may determine
to be equitable under the circumstances.”

  9. Section 4.3(b) of the Plan is hereby superseded and replaced in its
entirety as set forth below:

  “(b) The Employer Base Matching Contribution under Section 3.3 of this Plan
shall be credited to a Participant’s Matching Account in terms of cash as of the
last day of each Plan Year. An Eligible Employee does not need to make deferrals
pursuant to Section 3.2 (Election to Defer) of this Plan to receive Employer
Base Matching Contributions.”

  10. Section 4.3(e) of the Plan is hereby amended by inserting the words “Duke
Energy Common Stock—Stock Deferrals Account,” immediately after the phrase
“Deferral Account,”.

  11. The second sentence of Section 4.4(a) of the Plan is hereby amended by
inserting the words “Duke Energy Common Stock—Stock Deferrals Accounts,”
immediately after the phrase “Deferral Accounts,”.

  12. Section 5.1(d) of the Plan is hereby amended by adding the following new
subparagraph (4) at the end thereof:

  “(4)

Amounts credited as units to each Participant’s Duke Energy Common Stock—Stock
Deferrals Account shall be converted to and distributed in the form of whole
shares of Company Stock and cash for any fractional share. To the extent that
the delivery of any shares of Company Stock to a Participant under this
Section 5.1(d)(4) otherwise would cause all or any portion of the Plan to be
considered an “equity compensation plan” as such term is defined in
Section 303A(8) of the New York Stock Exchange Listed Company Manual or any
successor rule (“Listed Company Manual”), then such shares shall be paid from,
and shall count against the share reserve of, a Company-sponsored “equity
compensation plan” designated by the Committee that complies with the
shareholder approval requirements contained in the Listed Company Manual.”

 

2



--------------------------------------------------------------------------------

  13. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

This amendment has been approved and signed by an authorized officer of Duke
Energy Corporation as of the date specified above.

 

DUKE ENERGY CORPORATION

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and Chief   Administrative Officer

 

3